IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 October 31, 2007
                                 No. 05-41135
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

MANUEL ANTONIO VALLES-ZAMORA

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:05-CR-229-2


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Defendant-Appellant Manuel Antonio Valles-Zamora appeals his jury
conviction and 30-month sentence for conspiracy to transport undocumented
aliens for private financial gain in violation of 8 U.S.C. § 1324. First, Valles-
Zamora contends that the district court erred in denying his motion to compel
discovery, in which he sought leave to photocopy particular documents that were
in the government’s possession. The district court denied this motion during a
pre-trial hearing, the transcript of which is not included in the record on appeal.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 05-41135

“It is appellant’s responsibility to order parts of the record which he contends
contain error.” United States v. Narvaez, 38 F.3d 162, 167 (5th Cir. 1994).
Valles-Zamora’s failure to provide the relevant transcript prevents review of this
issue. See id.
      Valles-Zamora next asserts that the district court erred pursuant to Brady
v. Maryland, 373 U.S. 83 (1963), by denying his motion to order the government
to disclose the terms of a plea agreement of co-conspirator, Maria Bazan. “This
court reviews allegations of Brady violations de novo.” United States v. Infante,
404 F.3d 376, 386 (5th Cir. 2005). “Brady rights are not denied where the
information was fully available to the defendant and his reason for not obtaining
and presenting such information was his lack of reasonable diligence.” Id.
(internal quotation marks omitted). Bazan’s plea agreement was filed in the
district court under the same case number as Valles-Zamora’s case, and Valles-
Zamora does not present any reason why he could not have obtained the plea
agreement through reasonable diligence. See id. at 387.
      Valles-Zamora insists that the district court erred in denying his motion
to exclude evidence of his involvement in transporting illegal aliens in January
and December 2004. “This court reviews for abuse of discretion a district court’s
decision to admit or exclude evidence.” United States v. Yi, 460 F.3d 623, 631
(5th Cir. 2006). FED. R. EVID. 404(b) “prohibits evidence of other acts to prove
the defendant’s conformity therewith,” but does not prohibit the introduction of
intrinsic evidence. Id. at 631-32. Evidence is intrinsic “when the evidence of the
other act and evidence of the crime charged are inextricably intertwined or both
acts are part of a single criminal episode or the other acts were necessary
preliminaries to the crime charged.” United States v. Powers, 168 F.3d 741, 749
(5th Cir. 1999) (internal quotation marks omitted).        As the January and
December 2004 acts occurred during the alleged span of the conspiracy and
tended to show Valles-Zamora’s participation in the conspiracy, the evidence was
intrinsic and not subject to Rule 404(b). See id.

                                        2
                                  No. 05-41135

      Valles-Zamora also contends that the district court erred in denying his
motion to exclude evidence of the transportation of illegal aliens by Shawn Lara
in November and December 2004. Shawn Lara was not named in Valles-
Zamora’s indictment. Valles-Zamora argues that this evidence was not relevant
under FED. R. EVID. 402. “[W]here a conspiracy is charged, acts that are not
alleged in the indictment may be admissible as part of the government’s proof.”
Powers, 168 F.3d at 749. Valles-Zamora’s indictment alleged that he conspired
with “other persons known and unknown” to transport illegal aliens. The
evidence relating to Lara’s participation in the November and December 2004
incidents was relevant to proving the existence of a conspiracy and Valles-
Zamora’s participation therein.
      Valles-Zamora further asserts in conclusional fashion that, under FED. R.
EVID. 403, the probative value of the evidence regarding Lara’s acts was
outweighed by its prejudicial effect. By failing to brief this issue adequately,
Valles-Zamora has waived the issue. See United States v. Edwards, 303 F.3d
606, 647 (5th Cir. 2002).
      Valles-Zamora advances that the district court erred in not imposing
sanctions when the government failed to disclose photographs timely during
discovery. Valles-Zamora’s argument presupposes that Fed. R. Crim. P. 16(a)
was violated, but he fails to brief why the photographs were subject to disclosure
under Rule 16(a) and has thus waived the argument. See Edwards, 303 F.3d at
647. Neither has Valles-Zamora made the requisite showing of prejudice. See
United States v. Scruggs, 583 F.2d 238, 242 (5th Cir. 1978).
      Valles-Zamora next contends that the evidence was insufficient to prove
the illegal status of the aliens being transported and that Valles-Zamora was
aware of their illegal status. To establish the existence of a conspiracy to
transport illegal aliens, the government must prove beyond a reasonable doubt
that there was an agreement between Valles-Zamora and at least one other
person to violate the law, that an overt act was done in furtherance of the

                                        3
                                    No. 05-41135

agreement, and that Valles-Zamora had knowledge of the agreement and
voluntarily intended to join and participate in it.       See United States v.
Avila-Dominguez, 610 F.2d 1266, 1271 (5th Cir. 1980). Tyler Ross Severn, a co-
conspirator, testified that he, Valles-Zamora, and another co-conspirator named
Porfirio Ortiz, made plans to transport illegal aliens on January 7, 2005, from
Rio Grande City, Texas, to Bryan, Texas, using a livestock trailer. Severn
testified that Valles-Zamora helped translate the plans between English and
Spanish, helped load a horse into the trailer to conceal the aliens, accompanied
Severn on the trip in a separate vehicle to ensure that the transport occurred
without any problems, and loaded a mother and her four children into the hay
storage area of the trailer. A border patrol agent testified that the family was
discovered at a border checkpoint, arrested for lack of proper documentation, and
returned to Mexico.
      Severn also testified that he, Ortiz, and Lara were involved in an ongoing
scheme to transport illegal aliens from Mexico. Evidence was presented linking
Valles-Zamora to this scheme: Valles-Zamora used a vehicle co-registered to
Ortiz while transporting an illegal alien in January 2004; Lara was arrested in
December 2004 after using a truck and horse trailer registered to Valles-Zamora
to transport nine illegal aliens; and Lara requested that Valles-Zamora be called
to pick up the horses involved in the December 2004 incident. Based on the
foregoing evidence, a rational jury could have found beyond a reasonable doubt
that Valles-Zamora conspired to transport illegal aliens.       United States v.
Nolasco-Rosas, 286 F.3d 762, 765 (5th Cir. 2002); United States v. Crispin, 757
F.2d 611, 613-14 (5th Cir. 1985).
      Valles-Zamora claims that his due process rights were violated because his
judgment reflects that his sentence was determined as if his offense of conviction
was transporting an illegal alien rather than conspiracy to transport an illegal
alien. This argument is meritless. Any error in his judgment is merely clerical.
The correct section of the United States Sentencing Guidelines was applied in

                                         4
                                    No. 05-41135

sentencing Valles-Zamora. See United States v. Cabrera, 288 F.3d 163, 168 (5th
Cir. 2002).
      Valles-Zamora advances that the district court erred in assessing a three-
level enhancement to his offense level pursuant to U.S.S.G. § 2L1.1(b)(2) (Nov.
2004) on the basis that his offense involved 6 to 24 unlawful aliens. The district
court’s factual finding of the number of illegal aliens involved in Valles-Zamora’s
offense is reviewed for clear error. See Cabrera, 288 F.3d at 168. In addition to
the five-member family that was discovered on the day of Valles-Zamora’s arrest,
evidence was presented that Valles-Zamora participated in transporting one
illegal alien in January 2004 and that a truck and trailer registered to Valles-
Zamora was used to transport nine illegal aliens in December 2004. There is no
clear error in the court’s count.
      Finally, Valles-Zamora asserts that the district court erroneously
enhanced his offense level pursuant to § 2L1.1(b)(5) (Nov. 2004) for intentionally
or recklessly creating a substantial risk of death or serious bodily injury to
another person.     Valles-Zamora argues that the enhancement was not
applicable, as the issue was not presented to the jury and proved beyond a
reasonable doubt, as required by Apprendi v. New Jersey, 530 U.S. 466, 490
(2000). The record evidence supports the increase. Valles-Zamora’s argument
is unavailing, because the penalty for his offense was not increased beyond the
prescribed statutory maximum provided in 8 U.S.C. § 1324.
      AFFIRMED.




                                         5